DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	The restriction requirement dated March 24, 2022 is withdrawn.  The full scope of the claims was searched and examined.
Information Disclosure Statement
3.	The information disclosure statements (dated May 23, 2022 and November 20, 2020) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 21, 23 and 32, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 11, 13 and 14 of U.S. Patent No. 10,822,352.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided below.
Determination of scope and contents of the claims of the patent
The claims are drawn to methods of treating disorders mediated by complement factor D by administration of compound 
    PNG
    media_image1.png
    221
    181
    media_image1.png
    Greyscale
.  Specific claims to disorders such as paroxysmal nocturnal hemoglobinuria.

Ascertaining the differences between claims of patent and claims al issue
Specific embodiments such as the treatment of paroxysmal nocturnal hemoglobinuria, anticipates the instant claims.

Resolving the level of ordinary skill in the pertinent art - Pima Facie Case of
Obvigusness
MPEP 2144.06.11 A.4(c) states "consider teachings of preferred species within the
genus.  If such a species is structurally similar to that claimed, tis disclosure
may motivate on of ordinary skill in the art to choose the claimed species or subgenus
from the genus, based on the reasonable expectation that structurally similar species
usually have similar properties.”  This is a “Genus-Species Guidelines” for the
examination based on 3 USC 103.  An analogous guideline was followed here for the
analysis of obviousness type double patenting.  The embodiments suggest to one of
ordinary skill to practice the instant invention.

5.	Claims 21, 22, 24, 25 and 31-33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-51 of copending Application No. 17,414,057 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Determination of scope and contents of the claims of the copending application
The claims are drawn to methods of treating a complement D factors mediated disease by administration of compound 
    PNG
    media_image2.png
    218
    179
    media_image2.png
    Greyscale
.  Specific claims to disorders such as paroxysmal nocturnal hemoglobinuria and C3 glomerulonephritis.

Ascertaining the differences between claims of patent and claims al issue
Specific embodiments such as the treatment of paroxysmal nocturnal hemoglobinuria, and C3 glomerulonephritis anticipate the instant claims.

Resolving the level of ordinary skill in the pertinent art - Pima Facie Case of
Obvigusness
MPEP 2144.06.11 A.4(c) states "consider teachings of preferred species within the
genus.  If such a species is structurally similar to that claimed, tis disclosure
may motivate on of ordinary skill in the art to choose the claimed species or subgenus
from the genus, based on the reasonable expectation that structurally similar species
usually have similar properties.”  This is a “Genus-Species Guidelines” for the
examination based on 3 USC 103.  An analogous guideline was followed here for the
analysis of obviousness type double patenting.  The embodiments suggest to one of
ordinary skill to practice the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626